Citation Nr: 1416705	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from January 1948 to December 1951, and in the United States Army from January 1952 to March 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a bilateral knee condition requires further development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence addressing a relationship between the Veteran's service and his hearing loss and tinnitus is in relative equipoise.

2.  The evidence does not establish that the Veteran has chronic sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110; 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice provisions were fulfilled by letter sent in September 2009, prior to the May 2010 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) from his first period of active duty have been received.  STRs from his second period of active duty in the Army have not been received, and are presumed to be lost.  He was notified of the inability to locate the records via letter sent in November 2009, and advised of alternate evidence that may be submitted in lieu of the records.  Attempts were made to locate the records but a formal finding was made in August 2012 that they could not located.  The Veteran was notified that no further attempts would be made by letter sent in August 2012, when he was again asked to submit anything he had.  To date, he has not responded.  The Board finds that the duties required by  38 C.F.R. § 3.159(e), in regard to lost records, have been met.  His post-service private and VA treatment records have been obtained and associated with his claims files.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal, except for his Army STRs.    

The Veteran was also provided with VA compensation examinations in April 2010 for medical opinions on whether the Veteran currently has the disabilities he has claimed, and if so, the likelihood that they are related to his service.  The VA examiners fully reviewed the Veteran's case file, elicited his personal history, and directly addressed his contentions.  The examination reports are therefore found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Bilateral Hearing Loss and Tinnitus

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran alleges that he has hearing loss and tinnitus due to noise exposure in the Navy as a gunner's mate.  His adult children have asserted that their father had hearing problems for as long as they can remember.  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's personnel  records confirm he was a gunner's mate, and as such, it is highly probable that he was exposed to acoustic trauma.  The Board finds his statements asserting exposure to traumatic noise to be credible.

The Veteran's STRs show that whispered voice hearing tests were normal.  Upon entrance and separation, he was found to have no defects.

During an October 2009 VA audiology consultation, the Veteran was diagnosed with sensorineural hearing loss and fitted for hearing aids.  He was found to have mild sloping to profound hearing loss from 250 to 8000 Hertz, with word recognition of 92 percent for the right ear, and 88 percent for the left ear.

During the April 2010 VA examination, the Veteran was not diagnosed with hearing loss or tinnitus.  Test results were invalid.  Nonetheless, the examiner opined that hearing loss was not related to service because it did not manifest until over 50 years after separation, and that tinnitus was not related to service because there were no complaints of tinnitus contained in his STRs.

In September 2011, the Veteran's private audiologist examined the Veteran, and found him to have mild to profound bilateral sensorineural hearing loss.  The Veteran's speech recognition scores, using the Maryland CNC test, were 72 percent in the right ear and 84 percent in the left ear.  He was also diagnosed with tinnitus.  The private audiologist noted the Veteran served as a gunner's mate, and that he was exposed to acoustic trauma on the ship.  He opined that it was as likely as not that the Veteran's hearing loss and tinnitus were related to this noise exposure, as the Veteran was not exposed to extensive acoustic trauma following service.    

Based on the foregoing body of evidence, the Board finds service connection warranted for hearing loss and tinnitus.  His hearing loss is a disability for VA purposes due to his speech recognition scores shown in September 2011 and October 2009, although it is not clear if the Maryland CNC was used in October 2009.  He was exposed to acoustic trauma.  The VA examiner opined against a relationship, but his private audiologist found a relationship to be as likely as not.  Further, his children attested to his difficulties with hearing throughout their life.  The Board finds the statements of his children credible, and probative.  As the evidence is in relative equipoise, the benefit-of-the-doubt rule is applied, and service connection for these two disabilities is granted.

Sinusitis

The Veteran has also claimed entitlement to service connection for sinusitis.  His STRs show that he entered and separated from service with no defects.  He had acute catarrhal fever in March 1948 and acute sinusitis in October 1951.

The Veteran's post-service treatment records do not detail a history of sinusitis.  He complained occasionally of allergies and was found to have allergic rhinitis, but that is a separate and distinct disability.  Further, a separate claim has been filed in regard to allergies and was denied by the RO in October 2012.  The Veteran did not appeal that determination, and it is not before the Board.

During the April 2010 VA examination, the Veteran complained of frequent headaches and said that he had been on antibiotics three times in the preceding year for treatment of sinus or upper respiratory infections.  Upon examination, the Veteran was found to have a normal nasal mucosa, with no mucopus in the nose or nasopharanx.  He had no nasal polyps.  He had no nasal crusting.  A CT scan was essentially normal, showing only minimal mucosal thickening, which was almost nonexistent and would not signify chronic sinus disease.  His paranasal sinuses were noted to be pristine in appearance.  There was no evidence of significant maxillary sinusitis present.  The VA examiner opined that the Veteran did not have acute or chronic sinusitis, although he thought that allergic rhinitis may be present.  He noted that the Veteran's acute sinusitis while in service would not represent chronic sinusitis.

Based on the foregoing, the Board does not find service connection warranted because the Veteran does not have a current diagnosis of sinusitis.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  While the Veteran is competent to describe his sinus symptoms, he is not competent to provide a diagnosis of sinusitis as this is a medical determination.  The Board also finds the CT scan, which showed no sinusitis, and the opinion of the April 2010 VA medical examiner that the Veteran did not have acute or chronic sinusitis to be more probative than the opinion of the Veteran.  This is so in light of the medical expertise of the VA examiner and the diagnostic nature of the CT scan.  As service connection cannot be granted without a current disability, or a disability that was diagnosed while the claim was still pending, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for sinusitis is denied.

REMAND

The claim for service connection for a bilateral knee condition requires further development.  The Veteran has not been provided with a VA compensation examination to obtain an opinion on whether it is related to service.  He has asserted that he fell down a ladder while serving in the United States Navy, and his adult children stated that they observed him having trouble with his knees since they were children.  While he has not provided a detailed description of the incident, it must be investigated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his knees since September 2012, and make arrangements to obtain all identified records, including updated VA treatment records.

2.  After completion of the above directive, schedule the Veteran for an appropriate VA compensation examination of the bilateral knees.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The examiner is asked to provide a complete examination of the bilateral knees, and to provide a list of all diagnoses.  For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner is advised that the Veteran's service treatment records (STRs) do not document an injury to the knees, but this fact, by itself, is not dispositive of the issue.  He has asserted having fallen down a ladder during active duty, with persistent "trouble" since then.  The examiner is asked to take a detailed account of the fall and his symptoms since that time.

All rendered opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


